Citation Nr: 1241738	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  03-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978, from October 1990 to June 1991, and from August 1991 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for right ear hearing loss.  Following several remands, the Board, in a March 2012 decision, granted the Veteran's claim to reopen service connection for right ear hearing loss.  The issue, on the merits, was remanded to the RO, via the VA Appeals Management Center (AMC), for additional development.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

There is no competent evidence establishing a causal connection between the Veteran's current right ear hearing loss disability and his active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, April 2003, March 2006 and March 2009 letters to the Veteran provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, his records from the Social Security Administration, several VA examination reports, his hearing testimony, and other lay statements.  In addition, following reopening of the claim, the action s requested in the prior remand was undertaken.  Indeed, a VA medical examination was conducted and an opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court also noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Id. at 159. 

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he has current right ear hearing loss that is related to in-service noise exposure.  At his November 2008 hearing, the Veteran reported that his service in the 1970s included service in Vietnam with a combat unit, during which he was exposed to artillery and other weapons noise.  He indicated that he did not notice difficulty hearing at that time, but that four or five years later, a hearing test showed that he had hearing loss.  He stated that his hearing loss worsened over the years.  The Veteran also indicated that his service in the 1990s exposed him to noise from tanks and trucks.  His civilian work reportedly included work in the forklift industry.  He said that there was noise in that work, but not as great as the noise during his service periods.

The Board observes that the Veteran is service connected for hearing loss in the left ear, and that noise exposure has been conceded by VA.  The question in this case is whether any right ear hearing loss is also causally connected to in-service noise exposure, or otherwise causally connected to service.

The Veteran's service entrance examination in January 1971 revealed normal hearing in the right ear.  On the Veteran's October 1978 examination for separation from his first period of active service, audiological evaluation revealed pure tone thresholds in the right ear, in decibels, ranging from 25 to 40 decibels at 500 through 4000 Hertz.  

Between active service periods, in a VA audiological evaluation in October 1988, the Veteran attributed bilateral hearing loss to exposure to noise during his service. At that time, right ear pure tone thresholds ranged from 10 to 30 decibels at 500 to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

Records from the Veteran's active service periods in the early 1990s show audiometric testing in April 1991 and in December 1991.  Both reports reflected hearing within normal limits, with puretone thresholds at 500 through 4000 Hertz being 10 decibels or less in the right ear. 

Later in December 1991, the Veteran had an audiological consultation.  At that time, pure tone thresholds were 15 decibels at 2000 Hertz, and 10 decibels or less at 500, 1000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

In a July 1992 examination for reserve service purposes, pure tone thresholds, in decibels, ranged between 20 and 35 decibels at 500 to 4000 Hertz.

On VA audiological evaluation in January 1995, the Veteran reported having hearing difficulties starting in the late 1970s, and having had noise exposure during service.  Pure tone thresholds at that time ranged from 20 to 35 decibels at 500 to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

In statements submitted in September and December 1999, the Veteran reported having had surgeries on his left and right ears, with placement of tubes in the ears. Records from a private ear, nose, and throat (ENT) practice reflect that in 1999 the Veteran had numerous ear problems, and underwent multiple ear surgeries.  In November 1999, the preoperative diagnosis was serous otitis media and adenoidal hypertrophy.  Audiological testing is not reported but the graph representation appears to show puretone thresholds of 45 decibels or less at 500 through 4000 Hertz.

The Veteran then had a VA audiology examination in May 2000.  The examiner noted that the hearing in the Veteran's right ear was normal in 1995, and that reliable and consistent test results could not be obtained in the clinic since 1997.  In May 2000, pure tone threshold testing was attempted, but the audiologist found that the Veteran was not consistent with his responses.  The audiologist stated that the thresholds obtained at that time therefore were not reportable.

In VA primary care in October 2000 and March 2001, the Veteran reported ongoing ear pain.  June and September 2001 audiology consultations found test result evidence of bilateral mild to severe hearing loss.  In private treatment in September 2001, the examiner found fluid present behind the right ear.  On follow-up in October 2001, the physician's impression was diffuse mucosal disease of the sinuses and ears.

The Veteran again underwent a VA audiological evaluation in January 2002, at which time pure tone thresholds of the right ear ranged between 40 and 90 decibels at 500 to 4000 Hertz.  At the time of this examination, speech audiometry indicated speech recognition ability of 92 percent in the right ear; however, the audiologist did not feel that the scores were a true representation of the Veteran's discrimination ability.

In April 2003, the Veteran reported having drainage from both ears.  On audiological evaluation in April 2003, pure tone thresholds ranged between 65 and 105+ at 500 to 4000 Hertz.  The audiologist reported that the pure tone thresholds seemed consistent with those obtained earlier in April 2003.  The speech discrimination scores, however, were inconsistent with the scores obtained earlier in April 2003, and therefore were not reported.

The Veteran again had VA audiology examination in June 2007.  The examiner reported having reviewed the claims file.  Pure tone thresholds at this time ranged between 35 and 90 decibels at 500 to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  This examiner noted that a VA examination in 1995 showed normal hearing in the right ear.  The audiologist therefore opined that the Veteran's current right ear hearing loss was not due to noise exposure during service.  The audiologist, however, failed to explain why normal hearing in 1995 is determinative of whether any current hearing loss is due to noise exposure in service.  Also, in his discussion, the audiologist failed to discuss the 40 decibel loss in the right ear at 3000 Hertz at the time of the 1978 separation examination.  Thus, the Board, in March 2012, remanded the matter for a new examination.

At the March 2012 VA audiological examination, pure tone thresholds in the right ear ranged between 50 and 105+ decibels at 500 to 4000 Hertz, and speech recognition ability was 78 percent.  The audiologist confirmed that he reviewed the claims file.  Based upon this review and the examination of the Veteran, the examiner concluded that the Veteran's in-service noise exposure was not the likely cause for the Veteran's current right sensorineural hearing loss.  In particular, the audiologist summarized the Veteran's history, including the 1971 entrance examination, 1978 separation examination, 1991 hearing test, January 1995 hearing test, July 1992 hearing evaluation, and 1995 hearing test.  The audiologist explained that while there was indicated hearing loss at separation in 1978, four examinations following 1978 showed no hearing loss disability in the right ear.  The audiologist also noted that the 1978 findings showed a decrease in thresholds at all frequencies when compared to the enlistment examination results, and noted that noise exposure generally causes a high frequency hearing loss.  Thus, the audiologist concluded that the 1978 examination represented a temporary shift in hearing, which later resolved, as shown in the later test results, therefore not representing permanent hearing loss due to noise exposure.  The audiologist, therefore, concluded that the Veteran's in-service noise exposure did not likely cause hearing loss in the right ear, because there was no loss documented in the medical progress for the right ear.

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from both right and left hearing loss that is due to in-service noise exposure.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In this case, the Board finds that the Veteran does not have the medical expertise required to determine whether the current right ear hearing loss, many years after service, is causally connected to that which he experienced at the time of his 1978 separation from service.  Rather, whether the symptoms he experienced in service or following service are in any way related to his hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, medical testing, audiological findings and medical expertise are clearly needed for such a determination.  The drastic fluctuations in the Veteran's right ear hearing loss over the years requires medical expertise to determine the cause.  The opinion of medical professionals on this point is of greater probative value than the Veteran's lay contention on this point.  See Jandreau, supra.

The Board finds the opinion of the VA examiner to be more probative on the question of whether his current hearing loss is related to his military service than the Veteran's lay assertions.  Indeed, the most recent VA audiologist reviewed the claims file and accurately reported the Veteran's medical history, considered the Veteran's service treatment records, considered his lay assertions and history of in-service noise exposure, thoroughly interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that the Veteran's right ear hearing loss is not related to his military service.  This opinion is consistent with the other VA examiners' opinions as well.  Thus, the Board finds the VA audiologist's opinion to be highly probative.  In this case, there is no medical opinion linking the Veteran's current right ear hearing loss with his military service.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that while the Veteran did show right ear hearing loss in 1978 at separation from service, he had several examinations after that showing normal right ear hearing, thus representing a temporary shift in hearing, rather than an onset of the Veteran's current right ear hearing loss.  The current right ear hearing loss has not been shown by competent and probative evidence to be etiologically related to his active service.  While the Board has considered the Veteran's lay contentions as to onset and etiology of his current right ear hearing loss, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for right ear hearing loss is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


